Citation Nr: 0529687	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-41 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active military service in the 
United States Air Force from July 1947 to May 1950.

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed due to exposure to mustard 
gas exposure; denied entitlement to service connection for 
anxiety; and, determined that new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
due to exposure to ionizing radiation, but then denied that 
claim on the merits.  The rating decision also granted 
service connection for hemorrhoids and assigned a 
noncompensable rating.  

The veteran has appealed to the Board of Veterans' Appeals 
(Board) for service connection for any respiratory disorder, 
for service connection for an acquired psychiatric disorder, 
to include anxiety disorder, and for a compensable initial 
rating for hemorrhoids.

In cases such as this where the veteran appealed the initial 
rating assigned after service connection for hemorrhoids was 
established, the Board must distinguish the claim from that 
of a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on the title page to reflect 
the veteran's dissatisfaction with the initial rating for 
hemorrhoids.

The claims file reflects that in decisions issued in March 
and July 1995, the veteran was notified that entitlement to 
service connection for any lung or throat disorder, or COPD, 
due to claimed mustard gas exposure, had been denied.  The 
veteran did not appeal that decision and it became final.  
Thus, the Board must address whether new and material 
evidence has been received to reopen the claim.  If the Board 
finds that no new and material evidence has been submitted it 
is bound by a statutory mandate not to consider the merits of 
the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

The veteran has added a new theory of entitlement to service 
connection for a respiratory disability, that of exposure to 
ionizing radiation.  Where a new law establishes entitlement, 
a previously denied claim can become a "new" claim.  
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d.  368 
(Fed. Cir. 1994).  A new theory of service connection is not 
treated as a new claim, however.  Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) ("notwithstanding the nomenclature and 
varied etiology attributed to his disability, [the 
appellant's lung condition], by any name, remains the same; 
it is 'inextricably intertwined' with his previous claim [for 
service connection] for a lung disorder").

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety disorder 
will be addressed in the REMAND portion of the decision.  
VA's Appeals Management Center (AMC) will notify the veteran 
and his representative of any further action required on his 
part.

The Board has granted a motion to advance this appeal on the 
docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  Small, clinically insignificant internal hemorrhoids are 
shown; there is no competent evidence of large, thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue, 
persistent bleeding, or anemia, or fissures.  

3.  By rating action of July 1995, the RO denied service 
connection for any lung disability, including strep throat, 
pneumonia, and COPD, and properly notified the veteran of 
that decision.  

4.  The veteran did not appeal the July 1995 rating action 
and it became final.

5.  Evidence received at the RO since the July 1995 rating 
action does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2005); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7336 (2005).

2.  A July 1995 rating action, which denied service 
connection for any lung disability, including strep throat, 
pneumonia, and COPD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2004, 2005).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for any lung disability, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, a statement of the case, 
and VCAA notice letters sent in June and August 2003, and in 
January and August 2004.  These documents provided notice of 
the law and governing regulations as well as the reasons for 
the determination made regarding his claims.  The VCAA 
letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  In Short Bear v. Nicholson, No. 03-2145 
(U.S. Vet. App. Aug. 31, 2005), the Court determined that 
only VA's failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to the 
veteran.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  A VA 
proctology examination report is associated with the claims 
file.  All identified evidence has been accounted for to the 
extent possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).  
The record shows that VA provided required notice prior to 
the initial adverse decision on his claim as stressed in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Background

The veteran's service medical records (SMRs) note a complaint 
of pain when sitting.  External thrombotic hemorrhoids were 
noted and a surgery clinic consultation was initiated, but 
the veteran was returned to duty with no further mention of 
hemorrhoids.  During active service, he was also treated for 
sore throat, headache, nasopharyngitis, and tonsillitis.

The veteran submitted his original claim for compensation in 
August 1994, claiming service connection for COPD.  He 
reported that during active service he had been treated for 
pneumonia and strep throat.  He reported that his lungs were 
damaged during gas chamber training.  He reported that he 
went into the chamber three times, came out coughing, and 
about six months later, he was hospitalized for pneumonia.  
He submitted a letter from Hasmukh Patel, M.D., who reported 
that the veteran has had COPD since 1983.

In November 1994, the National Personnel Records Center 
(NPRC) furnished a few medical records and reported that 
other records may have been lost in a fire in 1973.

According to a November 1994 VA compensation examination 
report, the veteran smoked up to one and a half packs of 
cigarettes per day from age 12 until seven months ago.  No 
other relevant history or finding was reported.  Spirometry 
revealed severe obstructive pulmonary impairment.  X-rays 
showed emphysematous changes in the lungs and mild heart 
enlargement.  The relevant diagnosis was emphysema.  

In March 1995, the RO notified the veteran that service 
connection for pulmonary emphysema had been denied.  

In June 1995, the veteran testified before an RO hearing 
officer that he first sought treatment for emphysema in 1954 
or 1955 for strep throat and his first hospitalization for 
respiratory symptomatology was in 1959.  He testified that he 
did not know what had become of those early doctors.  He 
recalled that his first breathing problems occurred in the 
1970s and that a Dr. Peebles treated him at that time.  A Dr. 
Patel saw him in 1983 and he has used an inhaler ever since.  

The veteran then testified that he was exposed to mustard gas 
while in basic training during gas mask training exercises at 
Lackland Air Force Base.  The veteran pointed out that he and 
others who did not have properly fitted masks coughed a lot 
and had to go through the training a second time.  He 
testified that his eyes and skin burned.  

The veteran also testified that in 1948, while stationed at 
Adak, Alaska, he received gas mask training and was exposed 
to mustard gas again.  He recalled that a corporal had 
informed him that mustard gas was used.  The veteran noted 
that his first hospitalization during active service came 
after the gas mask training.  

In a July 1995 hearing officer decision, the RO denied 
service connection for any lung disability, including strep 
throat, pneumonia, and COPD.

In May 2003, the veteran requested service connection for 
exposure to ionizing radiation; however, he did not specify 
that this had caused any disability.

In June 2003, the veteran reported that while at basic 
training he was exposed to gas during gas mask training, but 
was unsure whether it was mustard gas or Lewisite.  He 
reported that later while at Adak, he again received gas mask 
training and exposure to mustard gas.  After both training 
exercises, he had breathing trouble.  He recalled that from 
1952 to 1961 his civilian job exposed him to ionizing 
radiation.  He also recalled that a hemorrhoidectomy had been 
performed during active service and that he currently took 
laxative for constipation.

In August 2003, the veteran reported that one large and one 
small hemorrhoid was removed during active service and that 
he had no further external hemorrhoid.  He reported that his 
COPD and any health problem due to ionizing radiation were 
non-service-connected.  He reported that he went through gas 
mask training during basic training and again while stationed 
at Adak, Alaska.  

In December 2003, the veteran reported that his most 
significant disability was breathing trouble.  In February 
2004, the veteran submitted private medical records 
reflecting that he was hospitalized for COPD in November 1983 
and at later times.  He submitted a list of former prior 
health care facilities and health care providers with whom he 
had obtained treatment as early as 1955, and he submitted 
some old records of treatment.  A VA Form 119 dated in March 
2004 reflects that VA attempted to locate any additional 
records from sources identified by the veteran.  

In an April 2004 rating decision from which this appeal was 
taken, the RO granted service connection for hemorrhoids and 
assigned a noncompensable rating under Diagnostic Code 7336 
effective from May 21, 2003.  The RO reopened the veteran's 
claim of entitlement to service connection for COPD claimed 
due to radiation exposure, based on new and material evidence 
of post-service radiation exposure.  The RO then denied 
entitlement to service connection for COPD.  

The veteran subsequently submitted records of private medical 
treatment.  These records show continuing treatment for COPD, 
but do not link any disability to active service.  These 
include an August 1954 employment-related health 
questionnaire in which the veteran reported that he had 
frequent sneezing spells, frequent severe colds, that he had 
coughed up blood, had hemorrhoids, and that he ran out of 
breath before anyone else.  

In a June 1957 health questionnaire, the veteran indicated 
that he did not have, nor had he had, stuffed up nose, 
coughing, a chronic chest condition, or frequent difficulty 
breathing.  He indicated "yes" to hemorrhoids.

In a June 1960 health questionnaire, the veteran offered a 
history similar to that given in June 1957; however, he 
indicated "yes" to smoking more than 20 cigarettes per day, 
whereas in 1954 and in 1957 he had indicated "no" to that 
question.

In September 2004, the veteran reported that he drank two 
glasses of fiber laxative per day to help his hemorrhoids.  
He reported exposure to mustard gas during basic training at 
Lackland AFB and exposure to Lewisite at Adak. Alaska.  He 
reported a history of lung disease, COPD, emphysema, and 
sinus and allergy problems.   

The veteran underwent a VA proctology compensation and 
pension examination in September 2004.  The physician noted 
that a hemorrhoidectomy had been performed during active 
service.  The veteran reported that he had not had hemorrhoid 
trouble since that time.  Small, internal hemorrhoids were 
palpated, but there was no external hemorrhoid.  The 
diagnosis was postoperative status hemorrhoidectomy with 
small, clinically insignificant internal hemorrhoids.  

In a November 2004 substantive appeal, the veteran reported 
that he had persistent fissures due to hemorrhoids and 
occasional bowel incontinence.  He reported that he went 
through gas mask training during basic training and was told 
after discharge from active service that the gas was "most 
likely Lewisite Gas."  He also reported exposure to Lewisite 
at Adak.  He stated that he did not know if the gas caused 
any health problem, but it may have.  He reported exposure to 
ionizing radiation at a civilian job with the Department of 
Energy after active service and he explained that job in 
detail, but he did not claim that he was exposed to ionizing 
radiation during active service.  He thought that he had read 
somewhere that VA would grant service connection on that 
basis.  

Initial Rating for Hemorrhoids 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

Hemorrhoids have been rated noncompensably disabling for the 
entire appeal period under Diagnostic Code 7336.  Under 
Diagnostic Code 7336, mild or moderate internal or external 
hemorrhoids warrant a noncompensable rating.  Where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where 
external or internal hemorrhoids persistently bleed, cause 
anemia, or where fissures are shown, a 20 percent rating is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  

The veteran's hemorrhoid disability is currently manifested 
by small, clinically insignificant internal hemorrhoids.  The 
medical evidence  does not reflect large, thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue or 
persistent bleeding, anemia, or fissures.  Although the 
veteran has reported persistent fissures, the medical 
evidence indicates that there are no fissures.  Moreover, 
during his VA proctology examination, he reportedly told the 
medical examiner that his hemorrhoids had given him no 
trouble since active service.  In conclusion, while there is 
medical evidence of small internal hemorrhoids, there is no 
medical evidence that these hemorrhoids have caused any 
significant symptomatology.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable schedular disability rating for hemorrhoids 
is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Reopening 

Concerning the claim of entitlement to service connection for 
any respiratory disorder claimed due to exposure to mustard 
gas and Lewisite, and more recently claimed due to exposure 
to ionizing radiation, the initial question is whether new 
and material evidence was submitted to reopen the claim, 
which had most recently been denied in an unappealed July 
1995 RO hearing officer decision.  

At the time of the July 1995 rating action, the evidence of 
record included the veteran's SMRs, his original claim for 
benefits, private medical reports, a VA examination report, 
an NPRC report, and the veteran's testimony.  

The SMRs reflect treatment for sore throat, headache, 
nasopharyngitis, and tonsillitis.  The NPRC report reflects 
that any other SMRs were destroyed in a fire.  The private 
medical records reflect that COPD was first found in 1983.  
The VA examination report of November 1994 reflects a 
diagnosis of emphysema.  The veteran testified that he first 
noticed a lung disorder in 1954.  

Based on the above evidence, the RO denied the service 
connection claim in July 1995 and notified the veteran of 
that decision and of his appeal rights.  He did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.200, 20.201, 20.202, 20.301(a), 20.1103 (2005).

Pursuant to 38 C.F.R. § 3.156(a) (2005): 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The RO received the current claim in 2003, which 
is since the effective date of the revision.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Evidence submitted since the final July 1995 rating decision 
includes medical evidence of bronchitis, COPD, and emphysema.  
Extensive employment health records from the 1950s were also 
submitted.  The veteran also submitted assertions, medical 
records, and claims that appear to be redundant or cumulative 
of earlier considered evidence.  None of the evidence 
submitted since the July 1995 rating decision raises a 
reasonable possibility of substantiating the claim.  While 
the current medical evidence documents a current lung 
disability that is subject to presumptive service connection 
for veterans who had full body exposure to mustard gas or to 
Lewisite, none of the evidence provides competent evidence of 
full body exposure to mustard gas or Lewisite.  Moreover, 
none of the evidence contains competent evidence linking a 
current respiratory disability to active service.  

The evidence lacking in this case is the same evidence that 
the claim lacked in 1995, namely, documentation of full body 
exposure to mustard gas or Lewisite.  For purposes of 
reopening a claim, the veteran's assertions are presumed 
true; however in this case, the unsubstantiated claim of 
exposure to mustard gas or Lewisite had previously been 
before the RO.  Thus, the recent allegation of exposure to 
mustard gas or to Lewisite is not new, even if presumed true 
for reopening the case.

With respect to the additional claim of entitlement to 
service connection for any respiratory disability due to 
alleged exposure to ionizing radiation, again, this 
allegation, although new, does not raise a reasonable 
possibility of substantiating the claim.  

The claim of exposure to ionizing radiation is "new" in 
that it has not been previously considered, and it is 
material, in that it involves service connection for the 
claimed disability; however, it does not raise a reasonable 
possibility of substantiating the claim.  In fact, it raises 
no possibility whatsoever of substantiating the claim because 
the veteran has not claimed exposure to ionizing radiation 
during active service.  Rather he claims that he was exposed 
to ionizing radiation in a government-related job at a 
Department of Energy site after active service and that he 
thought that he read somewhere that VA might grant service 
connection on that basis.  As a matter of law, service 
connection for a respiratory disability due to ionizing 
radiation after active military service cannot be granted.  
38 U.S.C.A. §§ 1110, 1131.  

Because new and material evidence that raises a reasonable 
possibility of substantiating the claim has not been 
submitted, the Board must deny the veteran's application to 
reopen the claim of entitlement to service connection for any 
respiratory disability.


ORDER

An initial compensable rating for hemorrhoids is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a respiratory disability claimed as due to 
exposure to mustard gas, Lewisite, or to ionizing radiation, 
must be denied.  


REMAND

In August 2003, the veteran reported that he developed high 
anxiety during active service.  In January 2004, he reported 
that he did not receive medical treatment for anxiety during 
or since active service.  

It appears that all available VA and private medical records 
have been obtained to the extent possible.  The veteran's 
SMRs are incomplete and might have been lost in a fire at 
NPRC in 1973.  

VA has a duty to provide a medical examination or to obtain a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran has not been offered a mental status compensation 
evaluation to determine the nature and etiology of any 
nervous disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is remanded to the AMC for the following 
action:

1.  The AMC should make arrangements for 
an appropriate mental disorders 
examination.  The claims file should be 
made available to the psychiatrist for 
review.  The psychiatrist is asked to 
review the claims file, elicit a complete 
history of any nervous symptoms from the 
veteran, and answer the following:

I.  Does the veteran currently have 
an anxiety disorder or other nervous 
condition?

II.  If the answer above is "yes", 
please provide a diagnosis and offer 
an opinion addressing whether it is 
at least as likely as not (50 
percent or greater probability) that 
the disorder had its onset in 
service.

III.  The psychiatrist should offer 
a rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the psychiatrist 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for an 
acquired psychiatric disorder, to include 
an anxiety disorder.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


